DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-8 of 13 May 2020.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the mobile application send” in line 9 is grammatically incorrect, and there is an unnecessary slash at the end of line 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "the method" in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, while claim 3 recites “the method,” claim 1, from which claim 3 depends, recites “a system.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). (See MPEP 2173.05(p)(II).)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1 and 2 constitutes a machine under 35 USC 101, and the “method” of claims 3-8 constitutes a process under the statute. Accordingly, claims 1-8 meet the criteria of Step 1 of the eligibility analysis. The claims, 
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 of the originally-filed disclosure as an example, the claim recites the following abstract idea limitations:
“Providing real-time automated location-based alerts of time-based events, the system comprising:
“Defining an event record associated with a calendar appointment and for processing event records as event triggers and notification events occur.”
“Maintaining” “event records periodically provided” “for monitoring.”
“Sets an event record as being active when a trigger event occurs.”
“Send a notification message to a recipient when a notification event associated with the active event record occurs.”
“The active event record is deleted when a condition associated with the calendar event is satisfied before a notification event occurs.”
	The above-listed limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as: managing personal behavior or relationships or interactions between people, including social activities (see, e.g., the claimed “calendar appointment”) and following rules or 
	In the context of Step 2A, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use originally-filed claim 1 as an example, the claim recites the following additional element limitations:
The claimed “providing” is by “a system.”
The claimed “system” including “a mobile application” for performing the claimed “defining.”
The claimed “maintaining” is by “a web server” and of “a database.”
The claimed “event records” are in the “database.”
The claimed “monitoring” is by “the mobile application.”
The claimed “sets an event” is performed by “the mobile application.”
The claimed “send” is performed by “the mobile application.”
	The above-listed additional element limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and delivering broadcast 
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)).
	Claim 4, while of different scope relative to claim 1, recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claim 4 as patent ineligible. It should be noted that, to the extent claim 4 recites hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 in the Step 2A, Prong Two and Step 2B analyses above.
	Claims 2, 3, and 5-8 depend from one of claims 1 and 4. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0206328 A1 to Varoglu et al. (“Varoglu”) in view of U.S. Pat. No. 9,619,787 B2 to Stahl et al. (“Stahl”).
Regarding claim 1, Varoglu teaches the following limitations:
“A system for providing real-time automated location-based alerts of time-based events, the system comprising” elements identified in the limitations below. Varoglu teaches, in its abstract, “a user may have a personal electronic device that is set to issue a reminder for a meeting in a certain place, on a certain date at a certain time. If location sensors detect that the user is already at the certain 
“A mobile application for defining an event record associated with a calendar appointment and for processing event records as event triggers and notification events occur.” Varoglu teaches, in para. [0005], “[a] smartphone is basically a cellular telephone with built-in applications and Internet access. In addition to digital voice service, current smartphones provide text messaging, e-mail, Web browsing, and video playback and calling. In addition to their built-in functions, smartphones can run myriad free and paid applications, turning the cellphone into a mobile personal computer.” The applications running on the smartphones in Varoglu read on the claimed “mobile application.” Varoglu teaches, in para. [0047], “[a]t 720, the system may detect what would otherwise be a calendar-triggered reminder for a location-specific event at a certain date and time.” Information about a reminder in Varoglu reads on the claimed “defining an event record associated with a calendar appointment.” Varoglu teaches, in para. 
“Maintaining” “event records periodically provided to the mobile application for monitoring.” Varoglu teaches, in para. [0021], “[m]ethods according to the invention allow a processor-based device such as a smartphone to dynamically set and/or reset reminders.” Keeping reminders in Varoglu reads on the claimed “maintaining” “event records.” Varoglu teaches, in para. [0047], “[a]t 720, the system may detect what would otherwise be a calendar-triggered reminder for a location-specific event at a certain date and time.” Detecting reminders in Varoglu reads on the claimed “event records periodically provided to the mobile application for monitoring.”
“Wherein the mobile application sets an event record as being active when a trigger event occurs.” Varoglu shows, in FIG. 7, “DATE, TIME & LOCATION-SPECIFIC REMINDER TRIGGERED?” and a related “YES” arrow. A triggering query being answered in the affirmative in Varoglu reads on the claimed “the mobile application sets an event record as being active when a trigger event occurs,” wherein a triggered reminder in Varoglu reads on the claimed “event 
“The mobile application send a notification message to a recipient when a notification event associated with the active event record occurs.” Varoglu shows, in FIG. 7, “LOCATION MATCH?” with a related “NO” arrow leading to “ISSUE REMINDER.” Issuing a reminder in Varoglu reads on the claimed “the mobile application send a notification message to a recipient.” A location match query being answered in the negative in Varoglu reads on the claimed “when a notification event associated with the active event record occurs.”
“The active event record is deleted when a condition associated with the calendar event is satisfied before a notification event occurs.” Varoglu teaches, in para. [0048], “[a]t 750, the system may determine whether the user's current location matches the location specified in the calendar entry for the relevant time period. If so (‘Yes’) branch at 750), the system may cancel the now-superfluous reminder and the process may end at 765.” Cancelling reminders in Varoglu reads on the claimed “the active event record is deleted.” A location match query being answered in the affirmative, prior to an instance where a reminder is to be sent, in Varoglu reads on the claimed “when a condition associated with the calendar event is satisfied before a notification event occurs,” wherein co-location in Varoglu reads on the claimed “condition associated with the calendar event is satisfied.”
Stahl teaches limitations of claim 1 below that do not appear to be explicitly taught in their entirety by Varoglu:
The claimed “maintaining” is by “a web server” and of “a database” of the claimed “event records.” Stahl teaches, in col. 7, ll. 58-62, “[t]he memory 350 may also store calendaring instructions 351 to facilitate operation of a calendar application. 
Stahl describes, in its abstract, alarm indications for calendar entries, similar to the claimed invention and to Varoglu. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Varoglu, to include the web server elements of Stahl, as use of remote servers provides systems with access to additional sources of relevant information, as taught by Stahl (see col. 7, ll. 58-62, col. 15, ll. 23-25, and FIG. 3).
Regarding claim 2, the combination of Varoglu and Stahl teaches the following limitations:
“The system according to claim 1, wherein the condition associated with the calendar event being satisfied is met when the mobile application detects its geo-position location being at a location for the calendar event.” Varoglu teaches, in para. [0048], “[a]t 750, the system may determine whether the user's current location matches the location specified in the calendar entry for the relevant time period. If so (‘Yes’) branch at 750), the system may cancel the now-superfluous reminder and the process may end at 765.” Cancelling reminders in Varoglu reads on the claimed “the active event record is deleted.”
Regarding claim 3, the combination of Varoglu and Stahl teaches the following limitations:
“The method according to claim 1, wherein the recipient of the notification message is identified in the event record.” Stahl teaches, in col. 14, ll. 54-60, 
“The notification message comprises an email, and SMS message, an instant message; and a recorded phone call.” See the immediately preceding bullet point for a teaching passage from Stahl.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have issued a reminder of Varoglu, in the notification formats of Stahl, as providing multiple formats for notifications facilitates the reaching of to-be-notified parties, as suggested by Stahl (see col. 10, ll. 2-4 and col. 14, ll. 54-60).
Regarding claim 4, Varoglu teaches the following limitations:
“A method for providing real-time automated location-based alerts of time-based events, the method comprising” steps recited in limitations below. Varoglu teaches, in its abstract, “a user may have a personal electronic device that is set to issue a reminder for a meeting in a certain place, on a certain date at a certain time. If location sensors detect that the user is already at the certain place on the certain date at (or reasonably before) the certain time the now superfluous reminder is automatically cancelled.” Establishing relationships between reminders, location sensors, and meetings in Varoglu reads on the claimed “method for providing real-time automated location-based alerts of time-based events.”
“Creating an event record associated with a calendar appointment.” Varoglu teaches, in para. [0047], “[a]t 720, the system may detect what would otherwise 
“Storing the event record in a local database.” Varoglu teaches, in para. [0020], “[s]torage 165 may store media (e.g., audio, image and video files), computer program instructions or software, preference information, device profile information, and any other suitable data.” Storing data related to reminders in Varoglu reads on the claimed “storing the event record.” The storage in Varoglu reads on the claimed “local database.”
“Transmitting the event record.” The transmission of reminder data to and by the elements shown in FIG. 1 of Varoglu reads on the claimed “transmitting the event record.”
“Retrieving daily upcoming event records from the local database.” Any calling up of reminders in Varoglu, such as at step 720 shown in FIG. 7 of Varoglu, reads on the claimed “retrieving daily upcoming event records from the local database.”
“Identifying a start trigger event and notification event associated with the daily upcoming event records.” Varoglu teaches, in FIG. 7, “DATE, TIME & LOCATION-SPECIFIC REMINDER TRIGGERED?” Meeting trigger conditions in Varoglu reads on the claimed “start trigger event.” Plans for sending a reminder in Varoglu read on the claimed “notification event.” Use of reminder data in Varoglu reads on the claimed “associated with the daily upcoming event records.”
“Storing the start trigger event and the notification event into a queue.” Date-based arrangement of reminders in Varoglu reads on the claimed “storing the 
“When a trigger event occurs, mark the daily upcoming event records associated with the trigger event as an active event.” Meeting conditions for the YES arrow leaving step 720 in FIG. 7 of Varoglu reads on the claimed “when a trigger event occurs.” Identifying a reminder as triggered in FIG. 7 of Varoglu reads on the claimed “mark the daily upcoming event records associated with the trigger event as an active event.”
“When a notification event occurs associated with the daily upcoming event records marked as active, generating a notification message and sending the notification message to a recipient.” Determining a lack of location match in FIG. 7 of Varoglu reads on the claimed “when a notification event occurs associated with the daily upcoming event records marked as active.” The “ISSUE REMINDER” step 770 of FIG. 7 of Varoglu reads on the claimed “generating a notification message and sending the notification message to a recipient.”
Stahl teaches limitations of claim 4 below that do not appear to be explicitly taught in their entirety by Varoglu:
The claimed “transmitting” is “to a web server.” Stahl teaches, in col. 7, ll. 58-62, “[t]he memory 350 may also store calendaring instructions 351 to facilitate operation of a calendar application. The memory 350 may also store communication instructions 354 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers.” Stahl teaches, in col. 15, ll. 23-25, “[f]or example, a mobile device can be used to provide the alarm indication and can access calendar entries stored remotely (e.g., on a remote server).” Storing data on remote servers in Stahl reads on the claimed “transmitting” “to a web server.”

Regarding claim 8, the combination of Varoglu and Stahl teaches the following limitations:
“The method according to claim 4, wherein the recipient of the notification message is identified in the event record.” Stahl teaches, in col. 14, ll. 54-60, “[t]he notification may be one of a number of notification mechanisms, including but not limited to, email, Short Message Service (SMS) Push Notification, Twitter message, etc. The third party who is notified can be a default third party, set ahead of time, or can be entered by the user when the calendar entry is created, for example in field 415 of FIG. 4.”
“The notification message comprises an email, and SMS message, an instant message; and a recorded phone call.” See the immediately preceding bullet point for a teaching passage from Stahl.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have issued a reminder of Varoglu, in the notification formats of Stahl, as providing multiple formats for notifications facilitates the reaching of to-be-notified parties, as suggested by Stahl (see col. 10, ll. 2-4 and col. 14, ll. 54-60).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu in view of Stahl, and further in view of U.S. Pat. App. Pub. No. 2020/0084186 A1 to Yang et al. (“Yang”).
Regarding claim 5, Yang teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Varoglu and Stahl:
“The method according to claim 4, wherein the method further comprises: marking the daily upcoming event record in the queue as being cancelled; and deleting the daily upcoming event record in the queue marked as cancelled.” Selecting “CANCEL” for the reminder in FIG. 90 of Yang reads on the claimed “marking the daily upcoming event record in the queue as being cancelled.” FIGS. 90 and 91 of Yang show an “ALL REMINDERS” tab with a listing that reads on the claimed “event record in the queue.” Yang teaches, in para. [0445], “9011. ‘Cancel’: Form may delete, and bring the user back to the dashboard.”
	Yang describes, in para. [0434], reminders features in applications, similar to the claimed invention and to the combination of Varoglu and Stahl. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminders of the combination of Varoglu and Stahl, to be generated and/or modified via the reminder interfaces of Yang, to facilitate entry of detailed reminder characteristics and conditions (including, for example, dates, times, contact information, entities, etc.), as taught by Yang (see FIG. 90).
	Regarding claim 6, the combination of Varoglu, Stahl, and Yang teaches the following limitations:
“The method according to claim 5, wherein cancelling an active event record occurs when a condition associated with the calendar event is satisfied before a notification event occurs.” FIG. 7 of Varoglu shows “CANCEL REMINDER” downstream from “LOCATION MATCH?” and separate from “ISSUE REMINDER.” The aforementioned flow in Varoglu reads on the claimed “cancelling an active event record occurs when a condition associated with the calendar event is satisfied before a notification event occurs.”

“The method according to claim 6, wherein the condition associated with the calendar event is satisfied is met when the mobile application detects its geo-position location being at a location for the calendar event.” FIG. 7 of Varoglu shows “LOCATION MATCH?” and a “YES” arrow that read on the claimed “when the mobile application detects its geo-position location being at a location for the calendar event.” Para. [0048] of Varoglu teaches, “[a]t 750, the system may determine whether the user's current location matches the location specified in the calendar entry for the relevant time period. If so ("Yes") branch at 750), the system may cancel the now-superfluous reminder and the process may end at 765.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 9,867,014 B2 to Coughlin et al. describes providing a meeting notification and automatic modification service. (See abstract.)
U.S. Pat. App. Pub. No. 2007/0230282 A1 to May et al. describes event reminders produced on a mobile device (see para. [0001]), and instances involving dismissing event reminders (see title).
U.S. Pat. App. Pub. No. 2019/0028413 A1 to Lewis et al. describes methods and systems for providing offline content notification reminders. (See abstract.)
CA Pat. Pub. No. CA 2 896 404 C to Del Vecchio et al. describes methods and systems for providing a notification relating to a geographical boundary based on monitored sensor data collected by networked devices. (See abstract.)
EP Pat. Pub. No. EP 1 345 148 A2 to Koskinen et al. describes a method and a system for presenting reminders in a portable device (see title), involving activating actions based on a position of a portable device (see abstract).
Int’l Pub. No. WO 2009/061936 A1 to Herickhoff et al. describes systems and methods for monitoring a person's activities, wherein a system may receive an input (2) and may contact a designated party to ensure they are safe or perhaps even confirm they are at a specified location at a specified time. (See abstract.)
Int’l Pub. No. WO 2011/160044 A2 to Norton et al. describes a method and a system for determining a time to provide an event reminder based on a plurality of factors, including the location of a user, or the distance between the location of the user and an event location. (See abstract.)
Int’l Pub. No. WO 2014/000081 A1 to Bells et al. describes methods and an apparatus to detect and add impact events to a calendar program. (See title.)
Wassink, Dan. Add Alerts based on Travel Time into Your Calendar Alerts. Noteboom Tutorials, 24 April 2017 (last accessed on 25 February 2022 via https://www.noteboomtutorials.com/mac-tips/add-alerts-based-travel-time-calendar-alerts/)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624